268 F.2d 219
Tewarner DAILEYv.UNITED STATES of America.
No. 6065.
United States Court of Appeals Tenth Circuit.
March 25, 1959.

Appeal from the United States District Court for the District of Colorado.
Donald A. Klene, Denver, Colo., for appellant.
Donald E. Kelley, U. S. Atty., and James C. Perrill, Asst. U. S. Atty., Denver, Colo., for appellee.
Before MURRAH, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion, for the reasons stated in the trial court's memorandum opinion. D.C., 171 F. Supp. 744.